NO. 07-03-0500-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JANUARY 7, 2004

______________________________



JEREMY HUNTER,



Appellant



v.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 137
TH
 DISTRICT COURT OF LUBBOCK COUNTY;



NO. 99-429,897; HON. CECIL PURYEAR, PRESIDING

_______________________________



Before JOHNSON, C.J., and QUINN and CAMPBELL, JJ.

Appellant, Jeremy Hunter, appeals the judgment revoking his probation for delivery of a controlled substance.  We dismiss the proceeding for lack of jurisdiction.     

The judgment revoking probation, from which appellant is appealing, indicates that sentence was imposed on March 28, 2003.  Appellant then filed a notice of appeal on November 24, 2003.  No motion for new trial was filed. 

To be timely, a notice of appeal must be filed within 30 days after the sentence is imposed or suspended in open court or within 90 days after that date if a motion for new trial is filed.  
Tex. R. App. P
. 26.2(a).  Thus, appellant's notice of appeal was due to be filed on or about April 28, 2003, but was not filed until November 24, 2003.  Furthermore, he did not move for an extension of the deadline. 

A timely filed notice of appeal is essential to invoke our appellate jurisdiction.  
Olivo v. State
, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).  If the notice is not timely, then the court of appeals can take no action other than to dismiss the proceeding.  
Id.
 at 523.  Because appellant's notice of appeal was untimely filed, we have no jurisdiction to consider the appeal. 

Accordingly, the appeal is dismissed.

 

Per Curiam 



Do not publish.